UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 10, 2014 eBay Inc. (Exact name of registrant as specified in its Charter) Delaware 000-24821 77-0430924 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2065 Hamilton Avenue, San Jose, CA 95125 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (408)376-7400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events On April 10, 2014, eBay Inc. (the “Company”), issued a press release announcing that it had entered into an agreement (the “Agreement”) with Carl C. Icahn, High River Limited Partnership, Icahn Partners Master Fund LP, Icahn Partners LP and certain of their affiliates party thereto (collectively, the “Icahn Group”) to settle the pending proxy contest pertaining to the election of directors to the Company’s Board of Directors and proposed business at the Company’s 2014 annual meeting of stockholders. A copy of the press release is attached hereto as Exhibit 99.1, and a copy of the Agreement and associated exhibits are attached hereto as Exhibit 99.2. The foregoing description is qualified in its entirety by reference to the full text of the Press Release and the Agreement, which are incorporated herein by reference. Item9.01. Financial Statements and Exhibits ExhibitNo. Description Press release, dated April 10, 2014 Agreement, dated as of April 10, 2014, by and among eBay, Inc. and the Icahn Group 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 10, 2014 eBay Inc. By: /s/ Michael R. Jacobson Name: Michael R. Jacobson Title: Senior Vice President, Legal Affairs, General Counsel and Secretary EXHIBIT INDEX ExhibitNo. Description Press release, dated April 10, 2014 Agreement, dated as of April 10, 2014, by and among the Company and the Icahn Group
